DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of provisional application 62/169,785 and 62/169,787, both filed on 06/02/2015.  Benefit of earlier effective filing date is granted, since all conditions are met.

Status of Claims
	Claims 1 and 2 are currently pending and rejected.

Claim Rejection -- 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 2 is a system claim, where the system comprises the components – a central control center including a central control database, a third-party database, an adjudicating database, and a link.  It is not clear whether the central control center is a computer including a processor.  Under the broadest reasonable interpretation, a central control center can be an organization of human processors.  Moreover, the plurality of listed databases can be defined as “large collection of data organized especially for rapid search and retrieval” (definition from Merriam-Webster).  In other words, database is just data, which is intangible.  As such, 

Additionally, claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards managing a database for adjudicating reimbursement for allergens between a pharmacist and a reimbursing entity.  Managing a database for adjudicating reimbursement for allergens between a pharmacist and a reimbursing entity is a method of organizing human activity, thus the claims include an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1 and 2 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1 and 2 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Claim 1 is directed to a method for adjudicating reimbursement for allergens between a pharmacist and a reimbursing entity, comprising the steps of obtaining National Drug Codes (NDC) for a plurality of allergens, determining an Average Wholesale Price (AWP) for each of the allergens, storing the obtained NDC in association with the associated AWP and associated information for the allergen, accessing a third-party database to determine if the third-party database is missing any of the NDC in a central control database and to update the third-party database with any missing NDC, and creating an adjudicating database that is accessible by pharmacists.  Claim 2 is directed to a system that performs the method of claim 1.  According to paragraph 0003-0010 of the specification, the present claim is directed to solve a problem of the current pharmaceutical reimbursement system, where allergens do not have National Drug Code (NDC) in the database that is accessible by pharmacists.  Adjudicating database for other drugs was well-known and routinely used in the pharmaceutical industry.  The technology for adjudicating reimbursement for other drugs was well established, as evident in Dooley et al. (Pub. No.: US 2006/0212318).  The claimed invention does not appear to change or improve the existing technology, but merely to include allergens in the database.  The problem the present invention attempts to solve is not caused by the limitation of existing computer technology.  Rather, the problem is merely an administrative one – the lack of allergens and their corresponding NDC in the existing database.  
Prong One
	Claim 1 of the present application is similar to claim 2 of Example 42 in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claim 2 of Example 42 recites a method comprising storing information about a patient’s condition in a plurality of network storage devices, providing access to users so that any one of the user can update the information about the patient’s condition in the collection of medical records, and storing the updated information about the patient’s condition in the collection of medical records in the plurality of network storage devices.  Similarly, claim 1 of the present application is directed to a method of accessing a central control database and a third-party database, comparing data between the databases, updating the third-party database with missing data, and storing information about defined benefits associated with reimbursable entities in an adjudicating database and making the database accessible.  The claimed concept is a method that allows users to share information between different databases and making information accessible.  The concept falls within “certain methods of organizing human activity” grouping.  
	Examiner further points out that it is not clear whether the performance of the claimed steps (i.e. accessing a central control database, accessing a third-party database, creating an adjudicating database, and generating a link that directs to the adjudicating database) is done by human or computer.  The claim language does not mention who/what is performing all the steps.  Under the broadest reasonable interpretation, all the claimed steps could be performed by a human.  The recitation of generic computer components (i.e. databases) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping, since the computer components only store information and make information accessible.  Accordingly, the claim recites an abstract idea.
Applicant argued that claim 1 and 2 are not directed to the abstract ideas of organizing human activity, but “a method and a system of linking system entities to affect the sharing of allergen information and adjudication for the allergens”.  Examiner disagrees and points out that even using Applicant’s own words, the present claims are similar to claim 2 of Example 42 of 2019 Revised Patent Subject Matter Eligibility Guidance.  The present claims and claim 2 of Example 42 are all directed to storing information in database and sharing the stored information among entities in medical setting.  According to paragraph 0003-0010 of the specification, the present claims are directed to solve a problem of the current pharmaceutical reimbursement system, where allergens do not have National Drug Code (NDC) in the database that is accessible by pharmacists.  Adjudicating database for other drugs was well-known and routinely used in the pharmaceutical industry.  The technology for adjudicating reimbursement for other drugs was well established, as evident in Dooley et al. (Pub. No.: US 2006/0212318).  The claimed invention does not appear to change or improve the existing technology, but merely to include allergens in the database.  The problem the present invention attempts to solve is not caused by the limitation of existing computer technology.  Rather, the problem is merely an administrative one – the lack of allergens and their corresponding NDC in the existing database.  
	Prong Two
	Claim 1 and claim 2 only recite a central control database, a third-party database, and an adjudicating database as additional elements.  These databases only perform their basic function, which is to store data and to make data accessible.  According to MPEP 2106.05(d), “receiving, processing, and storing data”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claim as a whole merely describes how to generally apply the concept of storing, updating, and making information accessible in a computer environment.  The additional elements are merely invoked as tools to facilitate an abstract concept.  
According to paragraph 0003-0010 of the specification, the present claim is directed to solve a problem of the current pharmaceutical reimbursement system, where allergens do not have National Drug Code (NDC) in the database that is accessible by pharmacists.  Adjudicating database for other drugs was well-known and routinely used in the pharmaceutical industry.  The technology for adjudicating reimbursement for other drugs was well established, as evident in Dooley et al. (Pub. No.: US 2006/0212318).  The claimed invention does not appear to change or improve the existing technology, but merely to store allergens data in databases.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application.
Applicant argued that the present claims recite a system for linking system entities that includes, “wherein the link causes the central control center to be associated with each of the NDCs for which a unique link is generated and causes the central control center to have exclusive control over the NDCs for the adjudication of the plurality of allergens; and wherein the central control center is configured to: receive a request from the third-party database to adjudicate a claim based on an NDC of an allergen input to the third-party database, calculate an AWP for the allergen using information retrieved from the adjudicating database, determine a ceiling for the AWP, wherein the ceiling is used to adjust the AWP to a different value, storing, in the third party database, information regarding the central control center as being a source of the allergen, associating the information regarding the central control center, the NDC, and the AWP in the third-party database, transmit the AWP for the allergen obtained using the adjudicating database, and transmit a request for resolution of the claim to a third party”.  Applicant made some arguments similar to previous arguments without elaborating more.  Applicant argued that claim 2 recite a central control center having a central control database, and determining if NDCs for allergens stored in the central control database are contained within a third-party database.  If not, NDCs are transferred to the third-party database, uniquely associating the NDCs in the third-party database to the central control center.  The system further includes an adjudicating database at the central control center.  A link generated in the third-party database associated with a particular NDC directs to the adjudicating database.  The generated link serves to define the central control center as an owner and a provider of the particular NDC, such that the central control center is associated with each of the NDCs for which a unique link is generated.  Examiner points out that accessing databases and comparing data between the databases read on “receiving or transmitting data over a network” and “receiving, processing, and storing data”.  Cited reference Dooley et al. also teaches accessing database and comparing data (see paragraph 0031, 0033-0034, 0039, and 0043).  Transferring the missing NDCs data to the third-party database and uniquely associating the NDCs read on “receiving or transmitting data over a network” and “receiving, processing, and storing data”.  Associating data between databases is also an inherent feature of networked database.  Furthermore, transferring missing data from one database to another is a well-understood computer function known as synchronization.  Creating a database and generating a link to access data in database read on “receiving, processing, and storing data”.  Retrieving data from database via a user interface is also a well-understood computer function.  Dooley et al. teaches retrieving data from database (see paragraph 0007, 0050-0051, and 0054).  Moreover, the court has also found “creating an index, and using that index to search for and retrieve data” (Int. Ventures v. Erie Indemnity) merely an abstract idea.  Examiner also points to Moloughney (Pub. No.: US 2016/0042150), which teaches NDC acts as a unique ID to link to cloud database (see paragraph 0066), and Gairani et al. (Pub. No.: US 2016/0103975), which teachers accessing NDC to identify drug products for adjudication (see paragraph 0071), and Munoz et al. (Pub. No.: US 2002/0052760), which teaches generating link to databases that store NDC information by using off the shelf application such as Microsoft Access (see paragraph 0068).  The concept and technology for using NDCs as index or identifiers for uniquely associating data in external database are not novel in the medical industry.
	Additionally, the present claims also recite the central control center is configured to receive a request from the third-party to adjudicate a claim based on an NDC of an allergen, calculate an AWP (average wholesale price) for the allergen using information retrieved from database, determine a ceiling for the AWP, store information regarding the central control center as being a source of the allergen, associate the information, transmit the AWP for the allergen, and transmit a request for resolution of the claim to a third party.  These limitations only require basic computer functions, such as transmitting data through network, retrieving data from database, and performing calculation.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “automating mental tasks”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  
	Examiner again reminds applicant that the NDC database structure was already readily available prior to the present invention.  The claimed functionality of the central control center was well-known.  Paragraphs 0003-0010 of the specification disclose “Currently, allergens are not readily reimbursed when received from a pharmacist for the simple reason that the National Drug Code (NDC) code is not included in the database to which the pharmacist has accessed” and “in order for a pharmacist to access the AWP and to be able to interface with benefits providers, the product associated with an NDC must be in the database”.  It is clear that the present claimed invention is not sought to change the infrastructure of the NDC database.  Rather, the claimed invention merely includes allergens with their NDC in existing database, so that pharmacists can utilize existing infrastructure to access Average Wholesale Price and interface with benefits providers.  As such, the present claims do not improve the functionality of computer or database.  The present claims also fail to effect physical transformation, use a particular machine, or apply the judicial exception in some other meaningful way beyond generally implementing the judicial exception in a computer environment.  Therefore, the present claims fail to integrate into a practical application.
Applicant also amended the claim limitation “determining if any of the NDC’s in the central control database are contained within the third-party database” to “analyzing, by the central control system, both the central database and the third-party database to confirm that no NDC’s for allergens to be transferred to the third-party database from the central control database exist within the third-party database”.  Examiner points out that the amendment of claim language adds little to the nature of the limitation, which is merely make sure the central control database does not transfer duplicate copy of data that is already in the third-party database.  Such feature is a built-in feature in every general purpose computer.  For example, when copying files from one hard drive to another, MS Windows or Apple OS X will determine whether the destination drive already contains the files to be transferred and prompt the user whether to skip the transfer for the duplicate files or replace them.  The reason behind this feature is to avoid sending duplicate file and minimize the number of files to be transferred.  The amended feature in the present claims is performing the same task for the same reason.  Overall, the amendment does not change the nature of the claimed invention.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
The present claim recites a central control center, a central control database, a third-party database, and an adjudicating database, as additional elements.  It is not clear whether the central control center is a computer server or a non-computer physical location, and the recited databases do not appear to have different technology from generic databases.  The specification does not explain any breakthrough in terms of improvement in the functioning of computer itself.  The present claim appears to merely add information related to allergens to existing adjudicating reimbursement system.  These recited generic computer components are claimed to perform basic computer functions, such as obtaining information, determining average whole sale price (i.e. “performing repetitive calculations”), storing the obtained information, comparing data between databases (i.e. “automating mental tasks”), transferring missing data from one database to another, and creating an adjudicating database (i.e. “receiving, processing, and storing data” and “electronic recordkeeping”).  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “automating mental tasks”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, their focus is to add NDC and information associated with allergens to existing adjudicating reimbursement system.  The present claims do not improve the functioning of the computer itself.  Therefore, the present claims do not amount to significantly more than the abstract idea.  Accordingly, the present claims are not eligible for patent.
Accessing databases and comparing data between the databases read on “receiving or transmitting data over a network” and “receiving, processing, and storing data”.  Cited reference Dooley et al. also teaches accessing database and comparing data (see paragraph 0031, 0033-0034, 0039, and 0043).
	Transferring the missing NDCs data to the third-party database and uniquely associating the NDCs read on “receiving or transmitting data over a network” and “receiving, processing, and storing data”.  Associating data between databases is also an inherent feature of networked database.  Furthermore, transferring missing data from one database to another is a well-understood computer function known as synchronization.  
Creating a database and generating a link to access data in database read on “receiving, processing, and storing data”.  Retrieving data from database via a user interface is also a well-understood computer function.  Dooley et al. teaches retrieving data from database (see paragraph 0007, 0050-0051, and 0054).  Moreover, the court has also found “creating an index, and using that index to search for and retrieve data” (Int. Ventures v. Erie Indemnity) merely an abstract idea.  The present claim does not recite any element or computer function that is unconventional.  
Examiner also points to Moloughney (Pub. No.: US 2016/0042150), which teaches NDC acts as an unique ID to link to cloud database (see paragraph 0066), and Gairani et al. (Pub. No.: US 2016/0103975), which teachers accessing NDC to identify drug products for adjudication (see paragraph 0071), and Munoz et al. (Pub. No.: US 2002/0052760), which teaches generating link to databases that store NDC information by using off the shelf application such as Microsoft Access (see paragraph 0068).  The concept and technology for using NDCs as index or identifiers for uniquely associating data in external database are not novel in the medical industry.
Applicant amended claim 1 by adding “defining, based on the generated link in the third party database, the central control center as an owner and a provider of the particular NDC, wherein the generated link causes the central control center to be associated with each of the NDC’s for which a unique link is generated and causes the central control center to be included in adjudication of the plurality of allergens”.  This limitation appears to be supported in paragraph 0029 of the specification.  However, the specification does not explain the technology for defining the central control center as an owner and a provider of the particular NDC.  The specification also lacks information regarding to any particular storage technology.  As such, Examiner interprets the amended “defining” step is merely adding a description (i.e. with a note saying the central control center is the owner/provider of the NDC) to the allergen data.  This defining step can be performed by existing database technology.  The Applicant did not claim such defining step is an improvement in computer or database technology in the original specification.  Moreover, such defining step is analogues to simply writing a note to paper record of an allergen library.  The amended limitation does not integrate the claim into a practical application in Step 2A or provide an inventive concept in Step 2B.  Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the present claim is not eligible for patent.
The amended claims also recite the central control center has exclusive control over the NDCs.  The specification does not explain how this is implemented.  However, providing exclusive access for a computer is well-understood in the computer art.  For example, the third party database may provide a password or public/private key pair to give central control center exclusive access to stored information.  Applicant did not provide sufficient detail to prove such limitation is an improvement of existing technology.
	Additionally, the amended claims also recite the central control center is configured to receive a request from the third-party to adjudicate a claim based on an NDC of an allergen, calculate an AWP (average wholesale price) for the allergen using information retrieved from database, determine a ceiling for the AWP, storing information regarding the central control center as being a source of the allergen, associating the information, transmit the AWP for the allergen, and transmit a request for resolution of the claim to a third party.  These limitations only require basic computer functions, such as transmitting data through network, retrieving data from database, and performing calculation.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “automating mental tasks”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  
 	To overcome the rejection under 35 U.S.C. 101, the claims must recite significantly more than an abstract concept.  According to the 101 guideline, limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: 1) improvements to another technology or technical field; 2) improvements to the functioning of the computer itself; 3) applying the judicial exception with, or by use of, a particular machine; 4) effecting a transformation or reduction of a particular article to a different state of thing; 5) adding a specific limitation other than what is well-understood, routine, and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or 6) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  The present claim fails to satisfy any of the requirements.  Therefore, the present claim is not eligible for patent. In the response filed on 12/18/2019, Applicant amended claim 1 by adding “receiving, at the central control center, a request from the third-party database to adjudicate a claim based on an NDC of an allergen input to the third-party database; transmitting, by the central control center, an AWP for the allergen obtained using the adjudicating database; and transmitting, by the central control center, a request for resolution of the claim to a third party”.  Applicant argued the amended claim is not directed to an abstract idea of “organizing human activity”.  Applicant's arguments have been fully considered but they are not persuasive. 
	The amended limitations do not render the claim any less abstract, since they merely recite transmitting data between a central control center and a third-party database, which is a well-understood, routine, and conventional computer function according to MPEP 2106.05(d).  There is no indication that the amended limitations improve the functioning of the computer itself, or require a particular machine, or effect a physical transformation, or use the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment.  The central control center in the claim merely receives a request to adjudicate a claim, transmits price information and a request for resolution to a third party.  These limitations are analogues to human operations.  As such, the claimed limitations are merely implementing an abstract concept on a computer environment.  Therefore, they fail to integrate the abstract idea into a practical application (step 2A prong two) or recite significantly more than an abstract idea (step 2B).

Response to Remarks
In the response filed on 03/26/2021, Applicant made minor amendment by changing the term “central control center” to “central control system” in attempt to tie the abstract idea to a computer.  However, the term “central control system” is only mentioned three times in the specification with association to Fig. 18, 19, and 20.  There is no disclosure that the “central control system” is actually a computer or a system with electronic processor.  Fig. 18 merely shows a table, which can be written on a piece of paper, and Fig. 19 and 20 do not mention a computer.  The recitation of “central control system” does not make the present claims less abstract.
Applicant also amended the claim limitation “determining if any of the NDC’s in the central control database are contained within the third-party database” to “analyzing, by the central control system, both the central database and the third-party database to confirm that no NDC’s for allergens to be transferred to the third-party database from the central control database exist within the third-party database”.  Examiner points out that the amendment of claim language adds little to the nature of the limitation, which is merely make sure the central control database does not transfer duplicate copy of data that is already in the third-party database.  Such feature is a built-in feature in every general purpose computer.  For example, when copying files from one hard drive to another, MS Windows or Apple OS X will determine whether the destination drive already contains the files to be transferred and prompt the user whether to skip the transfer for the duplicate files or replace them.  The reason behind this feature is to avoid sending duplicate file and minimize the number of files to be transferred.  The amended feature in the present claims is performing the same task for the same reason.  Overall, the amendment does not change the nature of the claimed invention.

	Claim 1 is directed to an abstract idea
In the Remarks, Applicant argued that claim 1 is not directed to organizing human activity, but rather is directed to processes of a central control database for determining base concentrations of antigens from an antigen regimen and calculating benefits for a plurality of diluted antigens used in a single antigen regimen by cross-correlating information on the antigens and translating that information using benefit data from the antigens at a separate adjudicating database.  Examiner points out that this process is part of a method for delivering an immunomodulator to a patient, comprising providing a patient consultation, ordering a test to determine an allergen, analyzing results of the test, designing a therapeutic program based on the results of the test, writing the script for the program, sending script to a compound pharmacist, providing a container of concentrated immunomodulator extract, storing relevant information in a database, and obtaining data to calculate benefit reimbursement based on the amount of base concentration antigen used.  As discussed earlier, the amended limitations are merely parsing/cross-correlating antigen information, calculating the amount of base concentration of each NDC-carrying antigen used to create each of the plurality of diluted antigens, and calculating the reimbursable benefits based on data obtained from NDC database and the calculated amount of base concentration antigen used.  The claimed concept overall still falls within method of organizing human activity.  The recitation of central control database, utilization of “translator” (i.e. simple calculation script), and retrieving data from adjudicating database does not preclude the claim limitation from being in the certain method of organizing human activity grouping in Step 2A Prong One.

Claim 1 does not recite an integration into a practical application
Applicant then argued the combination of the following elements in claim 1 are provided in a specific manner that sufficiently limits the use of any abstract idea into a practical application:
receiving, by the central control database, information on a plurality of diluted antigens included in the single antigen regiment , wherein the information on the plurality of diluted antigens includes a dose level and a defined dilution procedure (i.e. receiving information through network);
parsing, by the central control database, the information on each of the plurality of diluted antigen separately (i.e. receiving, processing, and storing data);
creating, by the central control database based on the parsing, a translator for each of the plurality of diluted antigens (i.e. creating calculation script to perform repetitive calculations);
associating, by the central control database, the translator for each of the plurality of diluted antigens with a separate adjudicating database having defined benefits associated with particular antigens (i.e. processing and storing data);
calculating, by the central control database and using the association between the translator for each of the plurality of diluted antigens and the adjudicating database, benefits for each of the plurality of diluted antigens retrieved from the adjudicating database and based on the cross-correlation between the information the plurality of diluted antigens and the amount of based concentration of each NDC-carrying antigen used to create each of the plurality of diluted antigens (i.e. receiving data over network, and performing repetitive calculations).
According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The above elements individually are merely performing basic computer function.  As an ordered combination, the above elements merely recite a process of obtaining information on a plurality of diluted antigens, analyzing the obtained information to determine an amount of base concentration used to create the diluted antigens, creating a simple calculation script (i.e. “translator”) that takes “diluted level” and “number of doses” of a particular prescription as input and provides reimbursement amount based on the actual amount of antigen used, and performing repetitive calculations using such calculation script.  Examiner points out that these processes can be easily performed in the human mind.  The elements here are mere instructions to implement an abstract idea on a computer, or using a computer as a tool to perform an abstract idea.  The combination of element fails to satisfy the condition for integration into practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Therefore, the amended claims do not recite limitations that are indicative of integration into a practical application in Step 2A Prong Two.

	Claim 1 does not recite significantly more than an abstract idea
Applicant then argued the combination of elements above recite significantly more than an abstract idea, but Applicant did not provide any persuasive rationale.  As discussed earlier, the above elements individually are merely performing basic computer function.  As an ordered combination, the above elements merely recite a process of obtaining information on a plurality of diluted antigens, analyzing the obtained information to determine an amount of base concentration used to create the diluted antigens, creating a simple calculation script (i.e. “translator”) that takes “diluted level” and “number of doses” of a particular prescription as input and provides reimbursement amount based on the actual amount of antigen used, and performing repetitive calculations using such calculation script.  The way database receives, processes, and stores data is not any different from conventional database.  The “translator” is merely just a calculation script.  Furthermore, the specification does not disclose any improvement of computer technology (in terms of efficiency, security, or speed).  The recitation of computer elements are mere instructions to implement an abstract idea on a computer environment.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
Furthermore, as discussed earlier, “analyzing, by the central control system, both the central database and the third-party database to confirm that no NDC’s for allergens to be transferred to the third-party database from the central control database exist within the third-party database” is a built-in function of general purpose computer.  The claimed feature is merely making sure the central control database does not transfer duplicate copy of data that is already in the third-party database.  For example, when copying files from one hard drive to another, MS Windows or Apple OS X will determine whether the destination drive already contains the files to be transferred and prompt the user whether to skip the transfer for the duplicate files or replace them.  The reason behind this feature is to avoid sending duplicate file and minimize the number of files to be transferred.  The amended feature in the present claims is performing the same task for the same reason.  As such, there is no improvement in the functioning of computer or database.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
	Examiner maintains the ground of rejection under 35 U.S.C. 101.

Prior Art Cited Not Applied
Moncrief et al. (Pub. No.: US 2005/0096785) is cited, because the reference discloses a method for determining allergens for patient, and creating a patient allergy profile on a database.  The reference, although missing a few non-technical steps recited in the present claims, discloses the computer technology that could implement the present claims.  
Dooley et al. (Pub. No.: US 2006/0212318) is cited, because the reference teaches a method and a system for reimbursing prescription utilizing a adjudicating database that stores each drug with its associated NDC, associated AWP, and associated information (description of drug, dosage, and manufacture).  The adjudicating database is accessible by pharmacists.  Dooley, however, does not specifically teach adjudicating reimbursement for allergens, which are a particular types of drugs.  As such, no prior art rejection is cited in this Office Action.  Nevertheless, Dooley serves as an evidence that the technology for reimbursing pharmacist for prescription was well-known long before the present invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2021